EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christian Ehret (Reg. No. 69,743) on 05/09/2022.

The application has been amended as follows: Please enter the amendments filed 05/03/2022 and include the following amendments:

1.	(Previously presented)
2.	(Cancelled)
3.	(Original)
4.	(Cancelled)
5.	(Original)
6-8.	(Previously Presented)
9.	(Cancelled)
10.	(Original)
11.	(Cancelled)
12.	(Original)
13-15.	(Previously Presented)
16.	(Cancelled)
17.	(Original)
18.	(Cancelled)
19.	(Original)
20.	(Previously Presented)
21-30.	(Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a method, system, and computer program product for conducting a transaction with a mobile device, comprising: generating, by the mobile device, a limited use key based at least partially on at least one biometric input from a user by hashing the at least one biometric input, wherein the mobile device generates the limited use key while offline, and wherein data associated with the at least one biometric input is stored on a data storage device; receiving, by the mobile device, transaction data from a point-of-sale system via a wireless communication with the mobile device, the transaction data corresponding to a transaction between the user and a merchant, wherein the transaction data comprises at least one user identifier and a token corresponding to an account identifier; generating, by the mobile device, a cryptogram based at least partially on the limited use key, the token corresponding to the account identifier, and a device identifier of the mobile device by hashing at least the limited use key and the token corresponding to the account identifier, wherein the mobile device generates the cryptogram while offline; communicating, by the mobile device, the cryptogram to the point-of-sale system via the wireless communication; receiving, by a transaction processing system, the cryptogram and the transaction data from the point-of-sale system; identifying, by the transaction processing system, the user based on the at least one user identifier; searching, by the transaction processing system, the data storage device for data associated with the at least one biometric input from the user; 5A99014.DOCxPage 2 of 16Application No. 16/319,575 Paper Dated: May 3, 2022 In Reply to USPTO Correspondence of March 3, 2022 Attorney Docket No. 08223-1900093 (2858US01) retrieving, by the transaction processing system, stored biometric data associated with the user and used by the mobile device to generate the limited use key from the data storage device; generating, by the transaction processing system, a recreated limited use key based on stored biometric data associated with the user; generating, by the transaction processing system, a recreated cryptogram based at least partially on the recreated limited use key and the transaction data corresponding to the transaction between the user and the merchant; comparing, by the transaction processing system, the recreated cryptogram and the cryptogram received from the mobile device; determining, by the transaction processing system, whether the recreated cryptogram matches the cryptogram received from the mobile device; and in response to determining that the recreated cryptogram matches the cryptogram received by the point-of-sale system from the mobile device, generating an authorization request message and communicating the authorization request message to an issuer system.
The closest prior art of Prakash et al. (US 2016/0092872) discloses: A computer-implemented method, system and computer program product for conducting a transaction with a mobile device, comprising: receiving, by the mobile device, transaction data from a point-of-sale system via a wireless communication with the mobile device, the transaction data corresponding to a transaction between the user and a merchant (0053-0054); generating, by the mobile device, a cryptogram based at least partially on the limited use key and the transaction data...and wherein the transaction data includes at least one user identifier (0029, 0031, 0050, 0054-0055); and communicating, by the mobile device, the cryptogram to the point-of- sale system via the wireless communication (0053, 0055).
Gemalto SA (WO 2017/102142) discloses: receiving, by a transaction processing system, the cryptogram from the point-of-sale system (Fig. 4, Page 9 line 15-28, Page 12 line 10-14); generating, by the transaction processing system, a recreated cryptogram based at least partially on the recreated limited use key and the transaction data corresponding to the transaction between the user and the merchant (Fig. 4, Page 13 line 13-24, Page 14 line 1-7, Page 14 line 17-19); comparing, by the transaction processing system, the recreated cryptogram and the cryptogram received from the mobile device (Fig. 4, Page 14 line 8-19); determining, by the transaction processing system, whether the recreated cryptogram matches the cryptogram received from the mobile device (Fig. 4, Page 14 line 8-19); and in response to determining that the recreated cryptogram matches the cryptogram received by the point-of-sale system from the mobile device, generating an authorization request message and communicating the authorization request message to an issuer system (Page 15 line 7-20).
Nagaraja (US 2009/0287930) discloses: generating, by the mobile device, a limited use key based at least partially on at least one biometric input from a user by hashing the at least one biometric input, wherein the mobile device generates the limited use key while offline, and wherein data associated with the at least one biometric input is stored on a data storage device (Fig. 9-10, 0097-0103); identifying, by the transaction processing system, the user based on the at least one user identifier (Fig. 10, 0104); searching, by the transaction processing system, the data storage device for data associated with the at least one biometric input from the user (Fig. 10, 0104); retrieving, by the transaction processing system, stored biometric data associated with the user and used by the mobile device to generate the limited use key from the data storage device (Fig. 10, 0104-0105); and generating, by the transaction processing system, a recreated limited use key based on stored biometric data associated with the user (Fig. 10, 0104-0105).
Govindarajan et al. (US 2019/0095907) discloses: ...wherein the mobile device generates the cryptogram while offline (Abstract, 0024).
However, the prior does not disclose, neither singly nor in combination, for claims 1, 3, 5-8, 10, 12-15, 17, and 19-20: generating, by the mobile device, a limited use key based at least partially on at least one biometric input from a user by hashing the at least one biometric input, wherein the mobile device generates the limited use key while offline, and wherein data associated with the at least one biometric input is stored on a data storage device; receiving, by the mobile device, transaction data from a point-of-sale system via a wireless communication with the mobile device, the transaction data corresponding to a transaction between the user and a merchant, wherein the transaction data comprises at least one user identifier and a token corresponding to an account identifier; and generating, by the mobile device, a cryptogram based at least partially on the limited use key, the token corresponding to the account identifier, and a device identifier of the mobile device by hashing at least the limited use key and the token corresponding to the account identifier, wherein the mobile device generates the cryptogram while offline. See also paragraphs 12-13 (“Allowable Subject Matter”) of the Final Rejection mailed 03/03/2022.
The Examiner additionally notes that Applicant’s arguments and amendments filed 05/03/2022 are found persuasive and overcome the prior rejections under 35 USC 112(a) and 35 USC 112(b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685